Citation Nr: 0602705	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  94-44 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for major depression with anxiety, chronic undifferentiated 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and sister-in-law


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had verified active military duty from January 
1955 to April 1966.

Initially, this case came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).  In May 1994 and August 1997, 
the veteran and his sister-in-law testified at hearings 
before a Hearing Officer at the RO; copies of these 
transcripts are associated with the record.

In a December 1998 decision, the Board denied the veteran's 
claim for an increased rating for the service-connected major 
depression with anxiety, chronic undifferentiated 
schizophrenia.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated in May 1999, the Court granted the parties' 
May 1999 Joint Motion for Remand and to Stay Further 
Proceedings, vacated the Board's December 1998 decision and 
remanded the case to the Board for additional discussion of 
the reasons and bases consistent with the joint motion.  

In a February 2000 decision, the Board granted a 50 percent 
rating for the veteran's service-connected psychiatric 
disorder and determined that a rating in excess of 50 percent 
was not warranted.  The veteran also appealed this Board 
decision to the Court.  By an Order dated in March 2001, the 
Court granted the parties' March 2001 Joint Motion for Remand 
and to Stay Proceedings (March 2001 Joint Motion), vacated 
that part of the Board's February 2000 decision, which denied 
an increased rating in excess of 50 percent for major 
depressive disorder and remanded the case to the Board for 
further development and readjudication consistent with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005)).

In September 2001, the Board remanded the case for additional 
development and readjudication consistent with the March 2001 
Joint Motion.  In a May 2002 rating decision, the RO assigned 
a 50 percent rating for major depression with anxiety, 
chronic undifferentiated schizophrenia, effective from 
February 23, 1993.  In January 2003, the Board ordered that 
development be undertaken by the Board's Evidence Development 
Unit (EDU) under 38 C.F.R. § 19.9(a)(2) (2002).  Later, in 
September 2003, the Board remanded the case back for further 
notice and development consistent with the holding in 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  The case is now before the Board 
for additional appellate consideration.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim on appeal.

2.  Overall the medical evidence demonstrates that the 
veteran's service-connected psychiatric disorder was, and is, 
manifested by no more than severe impairment of social and 
industrial adaptability and/or occupational and social 
impairment with deficiencies in most areas, due to such 
symptoms as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.

3.  The veteran's service-connected psychiatric disorder was, 
and is, neither productive of active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability nor 
total social and occupational impairment due to symptoms 
including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a 70 percent rating for major depression 
with anxiety, chronic undifferentiated schizophrenia, have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.132, Diagnostic Codes 9204, 9209 
(1996); 38 C.F.R. § 4.130, Diagnostic Codes 9204, 9434 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  He and his 
sister-in-law testified at two RO hearings.  In variously 
dated statements, M. J. C., M.Ed., his private treating 
psychologist provided updates on the veteran's psychiatric 
disabilities and some of his treatment records, but refused 
to provide copies of all of the veteran's treatment records.  
Private psychiatric hospital records and private psychiatric 
evaluations are also associated with the claims file.  

In compliance with the Board's September 2003 remand, in an 
April 2004 letter, VA informed the appellant of the 
provisions of the VCAA and the information that the appellant 
needed to provide in support of his claim.  In that letter, 
the RO also asked the appellant to furnish the names and 
addresses of health care providers who had treated him and to 
sign authorizations for release of such information and to 
identify, or supply, records in support of his claim.  In a 
January 2005 letter, VA informed the veteran that he would be 
scheduled for an examination and that, if he failed to report 
without good cause, VA might have to deny his claim.  
38 C.F.R. § 3.655 (2005).  In May 1993, September 1997, May 
2002, and February 2005, VA examinations were performed.  
Service, Social Security Administration (SSA), private, and 
VA medical records, VA examination reports, two hearing 
transcripts, various private physician and lay statements 
have been associated with the claims file.  The claim has 
been readjudicated several times and supplemental statements 
of the case (SSOCs) were issued in October 1994, April and 
November 1997, February 1998, July 2002, and August 2005.  In 
the April 2004 VCAA and various duty to assist letters, 
various rating actions, two Board remands, a January 1994 
statement of the case (SOC), and multiple SSOCs, and their 
cover letters, VA notified the veteran of what information it 
had received and what information he needed to establish 
entitlement to service connection.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's September 2001 and August 2003 remands with regard to 
the issue discussed in this decision.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The VA satisfied its duty to 
notify by means of the April 2004 VCAA letters and other duty 
to assist letters from VA to the appellant, an SOC, two Board 
remands, and multiple SSOCs, that were issued prior to the 
recertification of the appeal to the Board.  Those letters 
and documents informed the appellant of what evidence was 
required to substantiate his increased rating claim (that is, 
information showing that his psychiatric disability had 
worsened, what evidence VA had obtained, and of his and VA's 
respective duties for obtaining evidence.  Those letters also 
asked the appellant to provide medical records and to 
identify health care providers and to sign releases to obtain 
pertinent records.  The VA asked the appellant to submit any 
additional evidence to substantiate his claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).


Analysis

The appellant contends, in essence, that his service-
connected psychiatric disability is more severe than the 
assigned 50 percent rating and renders him unemployable.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In November 1996, the criteria for diagnosing and evaluating 
psychiatric disorders were changed.  See 61 Fed. Reg. 52,695, 
52,695-52,702 (Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125-
4.130 (2005)) ("current" regulations).  The Board has 
analyzed the veteran's claim under both sets of criteria.

Under the former version of the rating criteria, Diagnostic 
Codes 9204 and 9209 for schizophrenia, undifferentiated type, 
and major depression with melancholia, which was in effect 
prior to November 7, 1996, a 100 percent evaluation requires 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent evaluation 
requires lesser symptomatology than a 100 percent evaluation, 
such as to produce severe impairment of social and industrial 
adaptability.  A 50 percent evaluation requires considerable 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, Diagnostic Codes 9204, 9209 (1996).    

The Board notes that where the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned 100 percent 
schedular evaluation under the appropriate diagnostic code.  
See 38 C.F.R. § 4.16 (c) (1996).  The Board observes that 
38 C.F.R. § 4.16 (c) was deleted from the Rating Schedule, 
effective 
November 7, 1996 with the amendments for mental disorder.  
Since the veteran was service connected for lung cancer and 
found entitled to a total rating based on individual 
unemployability due to service-connected disabilities, 
effective June 9, 1994, the provisions of former 38 C.F.R. 
§ 4.16 (c) are inapplicable after that date.

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2005).

Under the current regulations, Diagnostic Codes 9204 and 9434 
for schizophrenia, undifferentiated type, and major 
depressive disorder, a 50 percent evaluation is assigned if 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is assigned if there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9204, 9434 
(2005).

After 11 years in the U.S. Navy, the veteran was medically 
retired with a diagnosis of chronic schizophrenic reaction, 
undifferentiated type.  Incestuous relations with one of his 
daughters was the reason for his emotional illness.  When his 
illness first manifested itself, he was diagnosed with 
depressive reaction, hospitalized and later diagnosed with 
schizophrenic reaction.  Following service, in 1966, he was 
hospitalized for several months at the Palo Alto VA Hospital.  
A July 1968 examination report indicates the veteran was 
tense, to rest, and considered rather concrete and rigid in 
interpretations with a functionally marginal manner.  The 
diagnosis was schizophrenic reaction.  From September 1970 to 
February 1971, he was hospitalized at the Dallas VA Hospital 
for chronic simple schizophrenia with periodic mild 
exacerbation of anxiety and guilt over his incestuous 
relationship with his daughter.  The veteran's condition on 
discharge was moderately improved and he was considered 
employable, as he had been throughout his hospital stay, that 
is, the veteran had been working at his pre-hospital job 
while a patient in the hospital.  

In an April 1971 rating decision, the veteran was awarded 
service connection for chronic schizophrenic reaction, 
undifferentiated, and assigned a temporary total rating (TTR) 
from September 21, 1970 to February 28, 1971, under 38 C.F.R. 
§ 4.29 for hospitalization, and a 30 percent rating after 
that.  In a July 1973 rating action, VA assigned another TTR 
for hospitalization from June 18, 1973 through December 31, 
1973, after admission in June 1973 at the Dallas VA hospital 
with depression.  From October 1973 to March 1974, the 
veteran was hospitalized at the Waco VA Hospital for his 
chronic schizophrenia.  In a November 1973 rating action, VA 
assigned a 70 percent rating for chronic schizophrenic 
reaction, undifferentiated type, noting that the veteran had 
neglected himself, his job and family over the past six 
months, that he had improved under medication, and that it 
was felt that a period of convalescence would be needed.  The 
70 percent rating remained unchanged and the veteran also was 
granted a total disability rating due to individual 
unemployability (TDIU) from January 1, 1974, by a May 1975 
rating action.  

At an October 1975 VA examination, the veteran was tense and 
appeared somewhat depressed.  His responses were rather flat, 
perhaps somewhat guarded; his speech was monotone, but 
otherwise normal.  Thought content revealed a flat, and 
somewhat inappropriate, affect.  The veteran appeared to be 
maintaining a borderline adjustment.  The diagnoses were 
schizophrenic reaction, chronic undifferentiated type, and 
incapacity moderate at least for employment or social 
adaptation.  From April 1976 to June 1976, the veteran was 
hospitalized at the Waco VA Hospital following two suicide 
attempts.  At a February 1981 VA examination, he showed no 
active symptomatology except for flat affect and depressive 
episodes.  The examiner noted that the veteran's degree of 
social and industrial impairment was moderate.  The diagnosis 
was chronic schizophrenia, undifferentiated type in 
remission.  In an April 1981 rating decision, VA assigned a 
50 percent rating and discontinued his TDIU, effective from 
July 1, 1981, noting that improvement was shown in the 
veteran's condition, he was no longer shown to be 
unemployable due to his service-connected disability, and 
thus a reduction was required.

With findings at a January 1983 VA examination were similar 
to those present at the February 1981 VA examination, in a 
March 1983 rating action, the veteran was assigned a 30 
percent rating, effective from June 1, 1983.

A May 1984 VA examination report shows a diagnosis of chronic 
schizophrenia, undifferentiated type by history in remission 
at the present time.  The examiner noted that the veteran's 
degree of social and industrial impairment was moderate.  A 
September 1984 rating action assigned a 10 percent rating 
effective from December 1, 1984, based on sustained 
improvement and the veteran's symptoms and work history.  
That decision reflects that the veteran was employed from 
April 1982 to May 1983 as an employment interviewer for the 
Department of Labor, from June 1983 through September 1983 as 
a claims tracer for the Employment Commission, and from 
November 1983 to the present as an employment interviewer for 
the Louisiana Department of Labor, receiving more than $1,000 
in monthly wages, that he had not been attending any 
psychiatric clinics lately, that he was not on any 
medication, and that he had had no recent hospitalizations.

In a November 1985 rating decision, the veteran's rating was 
reduced to noncompensable, effective from March 1, 1986.  
That decision noted that the veteran's schizophrenia had been 
in remission at his last VA examination and that a September 
1985 VA hospital summary report showed no symptomatology of 
schizophrenia at that time and that it was in full remission, 
adding that the veteran's adjustment disorder with depressed 
mood due to pedophilia was not shown related to service or 
his service-connected disability.

In a July 1986 statement, S. S., M.Ed. of the Jo Ellen 
Psychiatric Hospital indicated that the veteran had completed 
the inpatient component of the sexual addictions treatment 
program (SATP) between April 1986 and June 1986.  By virtue 
of the chronic nature of the veteran's problems and the 
disorganization in his life, the treatment team believed that 
his psychiatric disability created a severe industrial and 
social impairment, which directly interfered with obtaining, 
maintaining, and sustaining gainful employment and 
appropriate social interactions.  The prognosis was guarded.  
The team recommended that the veteran continue to participate 
in their treatment program for at least nine months.

From August 1986 to October 1986, the veteran was 
hospitalized by VA for major depression, recurrent, and 
pedophilia by history.  From January 1987 to the end of 
February 1987, the veteran again was hospitalized at Jo Ellen 
Psychiatric Hospital for recurrent major depression, 
pedophilia, inhibited sexual excitement, and psychosexual 
disorder not elsewhere classified (sexual addiction).  The 
prognosis was considered guarded unless the veteran was able 
to secure financial community resources as his borderline 
dynamics demands stability and consistency.  In a March 1987 
rating action, the  veteran was assigned a TTR under 
38 C.F.R. § 4.29 for hospitalization from August 26, 1986 
through October 31, 1986.

At a June 1988 VA examination, the veteran reported thinking 
of suicide at times, that he could not stay still because of 
anxiety, and that he did not sleep well, and that he felt 
people talk about him.  On examination, his mood was 
depressed and he cried during the interview.  The diagnosis 
was recurrent major depression with anxiety and pedophilia.  
In an October 1988 rating decision issued in November 1988, 
VA recharacterized the veteran's disability as major 
depression with anxiety, chronic undifferentiated 
schizophrenia, and restored the 30 percent rating, effective 
from the March 1, 1987.  

VA medical records from August 1992 to March 1993 reflect 
treatment at the mental health clinic.  A September 1992 VA 
record shows a history of undifferentiated schizophrenia.  
The veteran denied depression, suicidal and homicidal 
ideation, and auditory  and visual hallucinations.  The 
diagnosis was psychosis "?" etiology.  A March 1993 record 
revealed that the veteran had crying spells, decreased 
appetite, problems sleeping, and that he had been depressed 
since the death of his brother.  His affect was flat and his 
mood depressed.  The diagnosis included history of 
undifferentiated schizophrenia and depression.

In a July 1993 statement, M. J. C., M.Ed., the veteran's 
private therapist at the Southwest Arkansas Counseling and 
Mental Health Center, Inc., indicated that he had first seen 
the veteran in April 1993.  Although the veteran had 
indicated that he was given a diagnosis of undifferentiated 
schizophrenia, the therapist found no indication of such 
disorder.  The veteran reported that he sometimes heard 
faraway music, because of this and his extensive use of major 
tranquilizers in the past, the veteran was diagnosed with 
schizoaffective disorder.  Since his intake, and the veteran 
had continued to have a chronic depressed mood and low self 
esteem, to experience guilt concerning his past sexual 
offenses, and to remain socially isolated.  The veteran 
responded very poorly to any psychosocial stressor and had 
been using therapy in order to cope.  The therapist noticed 
increased somatization when the veteran was under any level 
of stress.  Considering the veteran's extensive history of 
psychiatric hospitalizations and his rather chronic depressed 
state, his prognosis was probably rather poor.

In an August 1993 rating decision, the subject of this 
appeal, VA denied the veteran's claim for an increased rating 
for major depression with anxiety, chronic undifferentiated 
schizophrenia, continuing the 30 percent rating.

In a September 1993 statement, M. J. C. reported that the 
veteran's condition had somewhat worsened.  His attempts to 
regain normal activities of daily living had been met with 
increased anxiety and occasional emotional outbursts.  When 
faced with a stressor, the veteran reportedly became very 
anxious to the point that he felt very tired and then slept.  
The veteran remained socially isolated with no support system 
except for his sister-in-law.  His sister-in-law indicated 
that the veteran performed only basic, easy household tasks 
and then was tired.  She was concerned about the possibility 
of the veteran becoming verbally and possibly physically 
assaultive because of his almost constant state of agitation.  
During therapy sessions, the veteran was almost always 
tremulous and reported agitation.  Recently, the veteran had 
reported feeling that his hold on reality was eroding and he 
was concerned about his state of mind.  He described himself 
as being virtually incapacitated much of the time because of 
his anxiety level and because of his recurrent depressive 
thoughts.

VA treatment records from April 1993 through January 1994 
reflect that he was being treated privately for his 
psychiatric disorder.  In September 1993, the veteran was 
seen along with his sister-in-law, who did most of the 
talking for him; he continued to have depressive affect.  Two 
months later, the veteran return for supervisory 
antidepressant therapy and indicated that there had been some 
improvement in his vegetative symptoms and that he was 
sleeping better. 

In a December 1993 statement, M. J. C. indicated that the 
veteran's treatment for his depression had only been 
marginally effective and that he had a long history of poor 
role functioning due to psychiatric and physical problems.  
He added that the veteran still experienced depressed mood, 
anxiety, and other symptoms of depression.  The veteran had 
low self esteem and found it hard to go out in public.  His 
only contacts in society were close family members.  When 
sitting in the mental health waiting room, the veteran was 
anxious and remained quiet.  The veteran's level of anxiety 
in therapy always appeared to be high as evidenced by 
trembling hands and other motor restlessness.  The veteran 
reported that he was unable to tolerate much stress at home 
and usually felt the need to take several naps during the 
day, especially if the household emotional atmosphere was 
charged.  The therapist added that he did not think that the 
veteran could stand the pressures of employment and/or 
supervision.

In a May 1994 functional capacity assessment, M. J. C. 
indicated that the veteran's understanding and memory were 
moderately limited and that his abilities to maintain 
attention and concentration, to perform activities within a 
schedule, maintain regular attendance, and be punctual, to 
work in coordination with or proximity to others without 
being distracted by them, to make simple work-related 
decisions, to complete a normal workday and work week without 
interruptions from psychologically based symptoms and to 
perform at a constant pace without an unreasonable number and 
length of rest periods, to interact appropriately with the 
general public, and to adapt to changes in the work setting 
were markedly limited.

At a May 1994 RO hearing, the veteran testified that he last 
worked in December 1985; that his VA medications helped some 
but a side effect was increased insomnia; that he saw M. J. 
C. every two weeks for counseling; that going to places like 
malls made him nervous and trembly; that he was all right 
with close relatives; that he had nightmares and slept only 
about two hours at a time; that he was depressed a good bit 
of the time accompanied by crying, feelings of helplessness 
or worthlessness; that he tends to withdraw when he gets 
nervous; that he experienced mood swings; and that he relied 
on his sister-in-law or nephew for most things, adding that 
he felt that he could not live by himself without someone 
else.  He stated that he tended his goldfish and cats and 
liked to walk by the river but otherwise had no activities 
away from home.  The veteran found it hard to talk to others 
and noted that his self esteem was like a roller coaster.  He 
felt that his psychiatric problems prevented him from 
working, that his nerves had gotten worse over the last few 
years, and that he had lost the ability to maintain a train 
of thought or the carry a task through from start to finish.  
His sister-in-law confirmed that she took care of the 
veteran's affairs like writing checks, that she took him to 
the VA and to private therapy sessions, and that she made 
sure he took the right amount of medication.  She testified 
that, when the veteran is moody, he spent most of the day in 
bed; that just about everything upsets the veteran; that he 
is forgetful; and that he has frequent mood swings.  The 
veteran's sister-in-law added that, if he did not live around 
someone that could watch over him, she felt that he would be 
in a home because one could not depend on the veteran to 
actually take care of himself.

In a December 1994 response, M. J. C. maintained that the 
veteran had a schizoaffective disorder, enclosing a 
description and diagnostic criteria for that disorder.  At 
the time when the veteran first began receiving VA services, 
this particular diagnosis did not exist; thus, previous 
records indicate both the diagnosis of major depression and 
schizophrenia.  Someone with such a chronic disorder would 
certainly exhibit personality deficits or problems, but these 
would be due to the schizoaffective disorder and not 
necessitate another diagnosis of a personality disorder.  He 
concluded that the veteran's poor functional capacity was 
related to his depressive and schizophrenic symptoms.

VA medical records from October 1993 through January 1996 
show continuing treatment for depression and anxiety and that 
the medications were making him considerably less depressed.  

At a August 1997 RO hearing, the veteran testified that he 
went to biweekly therapy sessions; that he slept about five 
hours at a time but would awaken due to panic; that he heard 
background music at times; that he has feelings of paranoia 
like people are watching him or are out to get him; that, 
when he gets suspicious or paranoid, he withdraws; that he 
would only go to a mall on a have-to basis; that he does not 
drive alone; that he does not trust himself to make the right 
choices about his life; and that he has panic attacks and 
suffers from melancholy.  He stated that he was estranged 
from his oldest daughter and his younger sister.  His sister-
in-law testified that when the veteran is around a lot of 
people, he cannot concentrate; that he cannot go to the 
commissary by himself because he gets anxiety attacks; that, 
when he gets upset, he does not even know what he is saying 
about half the time; that the veteran is sad and depressed 
most of the time; that he can only remain on a task for five 
or ten minutes; that he has a hard time organizing things; 
and that he is forgetful and most likely would not remember 
the name of a person he met the day before.  

In an October 1997 statement, M. J. C. highlighted portions 
of the criteria for a 70 percent rating, which he felt 
pertained to the veteran, noting he had occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: near-continuous depression affecting 
the ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

VA treatment records from February 1996 to February 2000 
generally show continuing psychiatric treatment for major 
depressive disorder and general anxiety disorder and 
improvement in his condition due to medication.  For example, 
in March 1999, the veteran denied suicidal or homicidal 
ideation, auditory  or visual hallucinations, and psychotic 
or manic episodes, but reported his anxiety occurred when he 
felt pressure or in a crowd.  His insight and judgment were 
good and his thought processes were logical and goal 
directed.  But his mood was subdued and his affect was 
restricted.  The impression was that the veteran's anxiety 
level is uncomfortably high and depressive symptoms are 
prominent.  A Global Assessment of Functioning (GAF) score of 
55 was assigned.  His GAF scores during this period ranged 
from 55 to 60.  A July 1998 record revealed that the veteran 
reported "miraculous" improvement in anxiety and mood since 
starting Buspirone.

At a December 1999 Arkansas Psychological Services 
evaluation, the veteran reported that he was now independent 
in his routine daily activities; that he was able to handle 
his money himself and to do his own shopping, but he avoided 
it whenever he could; that he did not like to be in public 
and could tolerate only brief periods before he began to get 
stomach and chest pains and started to get fearful and 
uptight.  Testing revealed emotional characteristics 
including anxiety, depression, fearfulness, tension, 
nervousness, and guilt.  Frustration and failure result in 
excessive self blame.  A pessimistic attitude might extend to 
overcoming problems and the world in general.  He would tend 
to be often very introverted, retiring, socially insecure, 
socially inept, and have a tendency to be very withdrawn.  
The findings were consistent with the following diagnoses: 
schizoaffective disorder, by history; and pedophilia, by 
history.  A GAF score of 35 was assigned.

At a May 2002 VA examination, the veteran showed no symptoms 
of schizophrenia.  He denied auditory and visual 
hallucinations at present or by history.  The veteran 
generally denied delusions or persecutory ideation, thought 
broadcasting, or delusions or receiving special messages.  He 
reported feeling self-conscious at times and thinking that 
people are looking at him.  The veteran had been married for 
one year to his third wife and said that they got along well 
and were close.  He attributed his inability to work to his 
physical problems.  The veteran spent his time cleaning house 
and taking care of his pets.  He would go to a restaurant, if 
he knew that it would not be very crowded and he was familiar 
with most of the people there.  The veteran did not do very 
much socializing.  On examination, he was casually groomed, 
cooperative, and conversed readily.  His eye contact was 
generally good but his speech was occasionally mildly 
disfluent.  The predominant moods were of anxiety and 
depression and his affect was appropriate to content.  His 
thought processes and associations were logical and tight, 
with no loosening of associations or confusion.  No gross 
impairment in memory was observed.  The veteran was oriented 
in all spheres.  No delusions were noted and he did not 
complain of hallucinations.  Insight and judgment were 
adequate.  He denied suicidal intent or homicidal ideation.  
The diagnoses included generalized anxiety disorder and major 
depressive episode, single episode, moderate.  A GAF score of 
48 was assigned.  The examiner added that he found no 
evidence of schizophrenia or schizoaffective disorder on 
examination, even though the veteran's therapist had 
diagnosed him with the latter disorder.  A consistent thread 
and general consensus is that the veteran has been depressed 
for many years.  Based on the veteran's complaints, his 
discomfort around crowds may have worsened over the past year 
or two.  It was possible that since 1993, the veteran's GAF 
score might have been 51; however, because there is little 
information in the claims file about actual symptoms, it is 
difficult to be certain of an appropriate GAF score from 1993 
to the present.  The examiner added that the veteran did 
appear to have severe impairment in social adaptability as a 
direct consequence of generalized anxiety disorder.  It is 
difficult to see how the veteran could sustain close 
interpersonal relationships but the examiner did not think 
that the veteran's psychiatric symptoms would preclude all 
employment.

In an April 2003 statement, M. J. C. indicated that, since 
1993, the veteran had received individual, family and marital 
counseling on a regular basis in addition to that received 
from the VA.  His diagnosis of schizoaffective disorder had 
remained unchanged and would account for the veteran's 
periods of depression and a past complaint of hearing faraway 
music.  In addition, the veteran had a documented history of 
dissociating from reality to the point that he is either 
withdrawn and/or unresponsive.  Most of the time, the veteran 
experiences a severe level of anxiety, along with his 
depressive features, that causes social withdrawal, panic 
attacks, disorganized thoughts and an inability to 
concentrate.  He has low self esteem and often retreats to 
his bed when under stress.  At times, he flees social 
situations.

An August 2002 medical assessment/social history done by a 
social worker reveals that the veteran appeared to be quite 
tense and moved his fingers constantly during the interview.  
His eye contact was fair.  He was alert, fully oriented and 
cooperative.  Thoughts were logical and sequential.  There 
was no presence of hallucinations, delusions, psychosis or 
thought disorders.  Short-term memory and concentration were 
impaired.  Cognitive functioning was in the average range.  
Insight was fair and judgment was good.  His language was 
clear, well modulated and had good flow.  The veteran had 
severe recurrent depressions that occur chronically with 
periods of great anxiety attacks.  His feelings were 
characterized by helplessness and hopelessness, loss of 
interest, energy and motivation, sleep awakenings, night 
sweats, and suicidal ideation without pain.  The veteran was 
unable to be alone due to his high dependence on his wife for 
security.  He isolates himself from others, is forgetful, has 
concentration problems, and emotionally constricts.  The 
veteran indicated that his anger eruptions were getting 
worse.  These symptoms are consistent with severe and chronic 
generalized anxiety disorder and major depression, without 
mention of psychosis.  A GAF score not over 35 for the past 
year was assigned.

An August 2002 Psychiatric Associates of Texarkansas report 
reflected that the veteran reportedly engaged in ritualistic 
behaviors to the point of taking two or three hours each 
evening to load the dishwasher and perform superficial 
cleaning in the kitchen.  He was described as being tense to 
the point of having muscle spasms and depressed and withdrawn 
to the point of becoming bedridden at least several times per 
week.  The veteran was unable to tolerate even minimal stress 
and routinely referred potentially stressful decisions or 
matters to his wife for her attention.  He reported being 
unable to venture outside without his wife in attendance.  
Both claimed that the veteran is unable to function to any 
meaningful extent without her supervision and assistance.  
The diagnoses included major depression and severe and 
chronic generalized anxiety disorder.  A GAF score of 35 was 
assigned.

In an undated statement received in April 2004, M. J. C. 
reiterated that the veteran's diagnosis was schizoaffective 
disorder; that he usually presented with a flat affect, low 
energy level and depressive thoughts; that he tended to focus 
on physical complaints when stressed and remained rather 
tremulous; and that he reportedly flees social situations 
because of his anxiety level.  The veteran remained socially 
withdrawn and rarely left the house without his wife.  His 
disorder is quite chronic and his prognosis is considered to 
be poor. 

VA medical records from February 2000 through June 2004 
reveal treatment for major depressive disorder and 
generalized anxiety disorder, recurrent in partial remission.  
GAF scores were generally around 51.

In a November 2004 statement, M. J. C. reiterated that it was 
not his agency's policy to furnish complete copies of 
treatment records but rather to write a summary and include 
copies of selected notes.  He felt that his diagnosis of 
schizoaffective disorder better accounted for the veteran's 
history of depression and anxiety and for periods of 
disassociation and transient psychotic symptoms.  In 
addition, the veteran had a self-reported history of 
pedophilia with repeated offenses as a younger adult.  The 
veteran has not functioned well in society nor responded well 
to any stressors in the family.  He has a schizoid stance in 
relating to others and remains rather secluded.  His comments 
are sometimes obtuse.  Recent 2004 treatment notes reflected 
that the veteran was not a danger to anyone, that his 
symptoms were basically depressed mood and anxiety, and that 
his GAF score was 57.

At a February 2005 VA examination, the veteran complained of 
anxiety and depression.  He gets anxious when he is around 
people.  The veteran described his depression as a veiling of 
his stomach and indicated that his appetite is poor and that 
he has to make himself eat.  He reported difficulty falling 
asleep and awakening during the night, and sometimes 
returning to sleep.  The veteran stated that he is always 
depressed to some extent.  He denied suicidal and homicidal 
ideation.  The veteran reported that he had been married for 
four years to his third wife, adding that they got along well 
and are close.  He stated that he was not able to work 
because he underwent a coronary bypass, and that his physical 
problems preclude employment.  The veteran indicated that he 
socialized with his nieces and nephews and occasionally went 
to church.  

On mental examination, the veteran was casually groomed and 
fully cooperative.  He displayed considerable anxiety and 
dysphoria.  He was tremulous at times.  His speech was within 
normal limits with regard to rate and rhythm.  The 
predominant moods were of anxiety and depression; his affect 
was appropriate to content.  The veteran's thought processes 
and associations were logical and tight with no loosening of 
associations or confusion noted.  No gross impairment in 
memory was observed and the veteran was oriented in all 
spheres.  He did not report any hallucinations.  Delusional 
material was not noted.  His insight and judgment were 
adequate.  The diagnoses included anxiety disorder, not 
otherwise specified, and major depressive disorder, single 
episode, moderate.  A GAF score of 48 was assigned.  The VA 
examiner concluded that there was no evidence that the 
veteran's depression and anxiety precluded employment.  The 
veteran had clearly indicated during the examination that he 
would have continued working if not for his physical 
problems.  Unlike his 2002 VA examination, his symptoms were 
more consistent with a social phobia.  Like the 2002 VA 
examination, there is a consistent consensus that the veteran 
is depressed but the examiner did not find any evidence of a 
schizoaffective disorder or a schizophrenic disorder on 
examination.  Based on the information provided, the examiner 
believed that the veteran would have been able to maintain 
employment since 1993.  He did not find evidence that the 
veteran was unemployed now because of his depression or 
anxiety.  The veteran did report some social isolation and 
while he tries to get around people it does cause problems 
for him.  No impairment in thought processing or 
communication was noted.  
 
After careful review the record, and upon the resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the evidence of record supports the grant of a 70 
percent rating for the veteran's psychiatric disability.  It 
is clear that the evidence shows that a number of symptoms 
for a 70 percent rating have been demonstrated as suggested 
by his private therapist in an October 1997 statement.  But 
the preponderance of the evidence is against a finding that 
the criteria for the next higher rating of 100 percent have 
been met.  The Board notes that some health care providers 
based primarily on a single interview with the veteran and/or 
his sister-in-law have opined that his psychiatric disability 
made him unemployable.  But the veteran's and his sister-in-
law's testimony at time is at odds with the clinical evidence 
of record.  For example, at the February 2005 VA examination, 
the veteran indicated that it was his physical disabilities 
not his psychiatric disability that rendered him 
unemployable.  Moreover, VA clinical records and examination 
reports indicate that the veteran's symptomatology has 
improved with medication to the point that he no longer 
exhibits symptoms of schizoaffective disorder or 
schizophrenia.  

The evidence as described above reveals GAF scores of 35 in 
December 1999 and August 2002 private evaluations based on 
interviews with the veteran and/or his wife, and of between 
48 and 60 by his private and VA health care providers and VA 
examiners.  The majority of the reported scores, however, 
have been reported to be from 51 to 60.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM- IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2005)).  The Board notes that a GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job), while a GAF score 
of 31 to 40 indicates major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  The Board is cognizant that a GAF 
score is not determinative by itself.

The Board acknowledges that the veteran has isolated himself 
and primarily interacts with his family.  He was tremulous 
and anxious and appears to have difficulty relating to 
others, especially in crowds or unfamiliar places.  But the 
evidence does not show that he has had any active psychotic 
manifestations since the 1980s to meet the requirements for a 
higher rating under the former regulations.  Moreover, both 
private and VA treatment records reflect that the veteran is 
not dangerous to himself or others, that he generally is 
oriented in all spheres, has logical thought processes, takes 
care of his personal hygiene, and does not suffer from 
delusions or have hallucinations to meet the requirement for 
a higher rating under the current regulations.  These 
findings support a conclusion that, due to his psychiatric 
disorder, the veteran suffers from severe impairment of 
social and industrial adaptability and occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: near-continuous depression affecting 
his ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships, thus warranting a 70 percent rating 
under the both the former and current regulations.  See 38 
C.F.R. § 4.132, Diagnostic Codes 9204, 9209 (1996); Johnson 
v. Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. 
§ 4.21 (1996); 38 C.F.R. § 4.130, Diagnostic Codes 9404, 9434 
(2005).

A 100 percent rating is not warranted, as the medical 
evidence overall does not show that the veteran's psychiatric 
disorder is productive of active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability or 
total social and occupational impairment, due to such 
symptoms as gross impairment in thought processes; persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, disorientation 
to time or place, or memory loss for close relatives or own 
name.  Although there is an indication of the veteran 
isolating himself from the community, there is no gross 
repudiation of reality on his part.  Moreover, the evidence 
shows that the veteran remarried for the third time during 
the pendency of his appeal to someone he had lived with for 
over eight years, that he has relationships with his nieces 
and nephews, occasionally goes to church and restaurants, and 
takes care of his daily needs and his pets.  

The February 2005 VA examiner noted that that there was no 
evidence that the veteran's depression and anxiety precluded 
employment.  The veteran had clearly indicated during the 
examination that he would have continued working if not for 
his physical problems.  Unlike his 2002 VA examination, his 
symptoms were more consistent with a social phobia.  Like the 
2002 VA examination, there is a consistent consensus that the 
veteran is depressed but the examiner did not find any 
evidence of a schizoaffective disorder or a schizophrenic 
disorder on examination.  Based on the information provided, 
the examiner believed that the veteran would have been able 
to maintain employment since 1993.  He did not find evidence 
that the veteran was unemployed now because of his depression 
or anxiety.  The veteran did report some social isolation and 
while he tries to get around people it does cause problems 
for him.  On examination, the veteran was oriented in all 
spheres.  The rate and flow of his speech were normal and no 
irrelevant, illogical or obscure speech patterns were noted.  
He did not describe panic attacks but did describe depressed 
mood and anxiety.  There was no evidence of symptoms 
including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  Consequently, the Board finds a 70 percent 
rating, and no more, is warranted.  See 38 C.F.R. § 4.132, 
Diagnostic Codes 9204, 9209 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9204, 9434 (2005).

The Board also has considered the issue of whether the 
veteran's psychiatric disability standing alone presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The Board notes that, since 1988, 
the veteran has not been hospitalized for his psychiatric 
disability.  The Board acknowledges that the veteran has not 
worked since December 1985, but that primarily appears to be 
due to his cardiac and other physical disorders and his 
former incarceration for pedophilia.  Although the veteran 
continues to receive medication for his chronic psychiatric 
problems, which may affect his concentration and sleep, no 
evidence has been presented so as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

A 70 percent rating for major depression with anxiety, 
chronic undifferentiated schizophrenia, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


